DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-18 and 21-23 are pending and presented for examination. Claims 1-18 (claims 21-23 are dependent ultimately from claim 1 and as such are considered elected) were electedwithout traverse in the response dated 1 December 2020 which is acknowledged and entered. As such claims 19 and 20 were cancelled. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8034266 to Spradling et al. (hereinafter, “Spradling at __”).
Regarding claim 1, Spradling discloses a method of making a carbon foam (Spradling at “Abstract”) comprising:
official notice of) to a first pressure (>100 psi, 3:15-20), optionally whil heating the precursor composition to a first temperature thereby providing a compressed precursor composition (slowly heated to 250 C, 3:8-14. It should also be noted that the optional limitation is not required and as such the “second higher temperature” can be any temperature as the first temperature is merely optional, see MPEP 2143.03);
b) Heating the compressed precursor to a second temperature higher for a second period of time (>250 C, which given the slow heating rate (5:26-35) one of ordinary skill in the art would find this equivalent to a second temperature for a period of time), while subjecting the compressed precursor composition to a second pressure to further decompose the at least partially decomposed lignin and generate pores within the compressed precursor composition thereby providing a porous decomposed precursor composition (Id., as the temperature increases the gas pressure would also increase as they are directly related); and
c) Heating the porous, decomposed precursor composition to a third temperature for a third time (again, any time is met by this limitation) to carbonize and then graphitize the porous deocmosed precursor composition to provide the carbon foam (6:5-11).
Concerning claim 7, pitch (carbon particles, 7:3) can be added as an additive.
With respect to claims 10 and 18, 100 psi is 0.689476 MPa and 400 psi (“Example”) is 2.7579 MPa and these pressures within slight variation due to temperature are expected and fall within that range claimed in claim 18.
Turning to claims 16 and 18, the “Example” uses 400psi and 500 C (which is above the decomposition of ~480 C for lignin).
.

Allowable Subject Matter
Claims 2-6, 8, 9, 11-14 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Spradling is the closest piece of prior art and does not disclose or reasonably suggest the objected to claims. Specifically with respect to claim 3 (and 8-9), there does not appear to be any raw lignin, merely only lignosulfonate is utilized which does not inherently contain raw lignin components as those are filtered away during production thereof. Kraft lignin nor black liquor nor carbon/graphene encapsulated metal nanoparticles or graphene based materials are also disclosed in Spradling as partially decomposed lignin materials. Lignosulfonate is produced in a non-heat treatment manner so Spradling does not teach or suggest claim 5, 6 or 23. Spradling does not disclose or reasonably suggest HIP or CIP utilization for the pressing step for claims 12-14. The compressive strength of Spradling is well below 20 MPa for claims 21 and 22.

Conclusion
Claims 1, 7, 10 and 15-18 are rejected. Claims 2-6, 8-19, 11-14 and 21-23 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796